IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0297
                             Filed October 15, 2014

IN RE THE MARRIAGE OF KATHRYN MARIA SALISBURY
AND ERIC DAVID SALISBURY

Upon the Petition of
KATHRYN MARIA SALISBURY,
      Petitioner-Appellant/Cross-Appellee,

And Concerning
ERIC DAVID SALISBURY,
     Respondent-Appellee/Cross-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Linn County, Kellyann Lekar,

Judge.



      The parties appeal and cross-appeal the award of joint physical care of

their minor child. AFFIRMED.




      Andrew B. Howie of Hudson, Mallaney, Shindler & Anderson, P.C., West

Des Moines, for appellant.

      Jeannine L. Roberts, Cedar Rapids, for appellee.



      Considered by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                         2



MCDONALD, J.

       Kathryn “Maria” Salisbury appeals from the order entered August 6, 2013,

dissolving the marriage between Maria and Eric Salisbury and subsequent orders

regarding the parties’ respective Iowa Rule of Civil Procedure 1.904(2) motions.

On appeal, Maria contends the district court erred in awarding the parties joint

physical care of their minor child instead of awarding Maria primary care of the

child. Eric filed an untimely cross-appeal in which he requested primary care of

the child if this court determined joint physical care was not in the child’s best

interests. Eric also requested an award of appellate attorney fees.

       We review the district court’s findings and conclusions de novo. See In re

Marriage of Brown, 776 N.W.2d 644, 647 (Iowa 2009); In re Marriage of Hansen,

733 N.W.2d 683, 690 (Iowa 2007). An award of appellate attorney fees is within

our sound discretion. See Spiker v. Spiker, 708 N.W.2d 347, 360 (Iowa 2006).

The parties stipulated to the resolution of most issues related to the dissolution of

their marriage. Trial of this matter focused almost exclusively on the issue of

physical care.   The district court’s order dissolving the parties’ marriage and

awarding joint physical care is supported by the record and is well-reasoned, as

are the district court’s orders regarding the parties’ respective rule 1.904(2)

motions. We adopt the district court’s findings and conclusions as our own.

       This appeal presents only the application of well-settled rules of law to a

recurring fact situation and a full opinion would not augment or clarify existing

case law. The judgment of the district court is affirmed without further opinion.

See Iowa Ct. R. 21.26(1)(a), (d), and (e). Eric’s cross-appeal is dismissed as
                                         3



untimely. Court costs and fees shall be assessed to Maria. Each party shall be

responsible for their respective attorney’s fees.

       AFFIRMED.